DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 (bottom unloader),  and Claims 4 and 5 are withdrawn from further consideration as being drawn to nonelected Subspecies ii (conveyor belt with protrusions as pusher) and Subspecies iii (hydraulic arm as pusher),  there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 6, 2022.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohe et al., US 11,091,330.
With regard to Claim 1, Yohe discloses a pallet lifter (10, Figs. 1-17, C4, L10 – C11, L24) that includes: 
a frame (18, 22, Figs. 1-3);
a fork (26) extending from the frame (Fig. 2); 
a material retainer (160) above the fork and mechanically coupled to the frame (Figs. 1, 13); and 
a pusher (146) configured to push materials retained by the retainer from above the fork (Figs. 10-13).
Note:  The limitation “for use with a crane” is an intended use recitation, and  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, because of the structure of the frame (18) it is capable of being lifted by a crane.
With regard to Claim 2, Yohe discloses wherein the pusher (146) is configured to push the materials from a top of a material stack on a pallet engaged by the fork (Figs. 1, 13).
With regard to Claim 7, Yohe discloses wherein the material retainer (160) and the pusher (146) are movable together toward and away from the fork (Figs. 1, 13 wherein movement of the material retainer (160) and the pusher in the direction (144) as shown in Fig. 13 provides movement in a horizontal plane that is both toward and away from the pusher, even though the pusher is located in a different horizontal plane.) 
With regard to Claim 8, Yohe discloses wherein the material retainer (160) and the pusher (146)are parts of an unloader that are movable together (Fig. 13).
With regard to Claim 9, Yohe further discloses a positioner (84, 64, 66, Figs. 4, 5, 13) that moves the unloader relative to the frame (Fig. 12). 
With regard to Claims 11 and 12, Yohe discloses wherein the material retainer is a guide that engages material portions of the material at a top of the material (Fig. 13) and the guide has an adjustable width (C9, L20-28).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yohe, as applied to Claim 1 above, and further in view of Schmitt, US 4,195,959 and/or Cucchi, US 2003/0101854.  While Yohe discloses a pusher and positioner that are moved by a linear actuator, Yohe fails to teach the use of a spindle and/or hydraulic components to provide this linear motion.  Schmitt discloses an apparatus for stacking layers of articles (20, Figs. 42 – C6, L33) that includes vertically-oriented structures (94, 104, Figs. 1-2), wherein one structure (94) is pivotable coupled to the frame and moved against an object by a hydraulic cylinder (100) and the other structure (104) includes a threaded spindle and electric motor drive (110, 112) to move the vertically-oriented structure against the object.  Cucchi discloses an apparatus for pushing bars into a lathe (10, Figs. 1-4, [0014] – [0054]) that includes a  pusher bar (17, Fig. 1) moved by a hydraulic motor (18).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Yohe to replace his linear actuator with either a push bar moved along a spindle by a hydraulic motor or a hydraulic cylinder because all of these types of linear actuators and linear actuator components were well known before the effective filing date of Applicant’s invention, and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results. 

7.	Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieson, US 2013/0000526, in view of Smith et al., US 2019/0217989, and Yohe et al., US 11,091,330.
Mathieson discloses a system and method of moving materials that are initially on a pallet (Figs. 1-7, [0019]-[0030]), the system and method comprising: 
moving the materials (individual packages of shingles [0019] encased in plastic packaging materials [0025]) and the pallet (12) to the roof; and 
unloading distinct portions of the materials ([0019]-[0024]) onto the roof where needed.

Mathieson fails to specifically teach the use of a crane to lift the materials/shingle bundles to the roof using a crane.  Smith discloses a system and method (Fig. 1-8, [0028]-[0061]) of moving materials (bundles of roofing shingles (8)) supported on a pallet (1) to any and/or different places on a roof (2) using a crane ([0003], where a control system of the crane is inherent since the crane is not moved manually).  It would have been obvious to one of ordinary skill in the art, before the effective date of Applicant’s invention, to modify Mathieson to use a crane to lift the pallet and shingle bundles to the roof because the use of cranes to lift heavy objects, especially during the construction and/or repair of buildings is well known, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  
Mathieson and Smith both fails to teach the use of a pallet lifter/pusher to remove the shingle bundles from the pallet.  Yohe discloses a pallet lifter that includes: 
a frame (18, 22, Figs. 1-3);
a fork (26) extending from the frame (Fig. 2); 
a material retainer (160) above the fork and mechanically coupled to the frame (Figs. 1, 13); and 
a pusher (146) configured to push materials retained by the retainer from above the fork (Figs. 10-13).
Yohe further teaches that his pallet lifter with pusher and retainer can be used to remove objects stacked on the pallet by pushing the objects onto chute to individually remove the top object or group of objects (C8, L9-22). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Mathieson/Smith system and method to include a pusher and materials retainer, similar to that as described in Yohe because it would assist in removing individual bundles of shingles from the stack of shingles, thereby eliminating the need to lift the bundle of shingles from the stack and making the process safer, which is a desired goal as taught by both Mathieson ([0005]-[0008]) and Smith ([0002]-[0006]).  Mathieson at least suggests the use of a bundle remover in the embodiment shown in Fig. 4, which allows the pallet to be inclined to facilitate the removal of individual bundles from the stack.  The ordinarily skilled artisan would be motivated by this embodiment to include a pushing device that moves  individual bundles to an inclined surface/chute and would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US 7,874,451 discloses another type of container/pallet for use in providing materials to a roof, wherein the container is lifted by a crane, and the container is deeper and would require some type of lifter/remover to remove the materials stored in the container to make the removal process safer. 
The following references disclose other top unloaders having some type of pusher:   	US 2,659,497;  US 3,543,949;  US 4,172,868;  US 4,405,276;  US 4,781,510;  and                              US 2004/0081543.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652